PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kineta Chronic Pain, LLC
Application No. 15/525,024
Filed: 5 May 2017
Patent No. 11,014,970
Issued: 25 May 2021
Docket No. 14520-003-999
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:

This is a redetermination of the patent term adjustment in response to the petition under             37 CFR 1.183, filed April 4, 2022. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On May 25, 2021, the instant application issued as Patent No. 11,014,970, with a patent term adjustment of 3 days.  The Office determined a patent term adjustment of 3 days based upon 388 days of “A” delay plus 362 days of “B” delay, reduced by 120 days of overlap between “A” and “B” delay and 627 days of Applicant delay.  

Patentee timely filed an application for patent term adjustment with a two month extension of time on September 23, 2021, asserting that he should not have been assessed 25 days of Applicant delay under 37 CFR 1.704(c)(10) because his IDS filed August 31, 2020 (subsequent to the Notice of Allowance mailed June 26, 2020) contained a 37 CFR 1.704(d) statement.  The Office mailed a “REQUEST FOR INFORMATION” on February 9, 2022.  The request indicated that the IDS filed August 31, 2020 was not accompanied by a proper 37 CFR 1.704(d) statement, and therefore the assessment of 25 days of Applicant delay for the IDS was proper.  The request indicated that if Patentee desired to obtain the benefit of the Rule 704(d) statement, Patentee could file a petition under Rule 183, requesting waiver of the requirement that the Rule 704(d) statement accompany the IDS.

The present petition

37 CFR 1.704(d)(1) states, in part:


	A paper containing only an information disclosure statement in compliance with §§ 1.97 	and 1.98 will not be considered a failure to engage in reasonable efforts to conclude 	prosecution (processing or examination) of the application under paragraphs (c)(6), 	
	
	(c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item 	of information contained in the information disclosure statement:
	...
	(i) Was first cited in any communication from a patent office in a counterpart foreign or 	international application or from the Office, and this communication was not received by 	any individual designated in 1.56(c) more than thirty days prior to the filing of the 	information disclosure statement.

As set forth above, 37 CFR 1.704(d)(1) requires that that the statement accompany the IDS filed on August 31, 2020.  However, Patentee has filed a petition under 37 CFR 1.183, requesting waiver of that requirement. 

In view thereof, the petition under 37 CFR 1.183 is GRANTED.

As a result, Patentee’s argument with respect to the August 31, 2020 IDS has been considered, and found to be persuasive.  No Applicant delay will be assessed for this IDS.

Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
388 + 362 + 0 – 120 – 602 = 28

Conclusion

Patentee is entitled to PTA of twenty-eight (28) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 388 + 362 + 0 – 120 – 602  = 28 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by twenty-eight (28) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.
/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions

Enclosure:  Copy of DRAFT Certificate of Correction




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,014,970
		DATED            :  May 25, 2021   
		INVENTOR(S) :  Jeffrey Jerard Posakony  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 3 days.

      Delete the phrase “by 3 days” and insert – by 28 days--